Title: I. Secretary of State to Juan Nepomuceno de Quesada, 10 March 1791
From: Jefferson, Thomas
To: Quesada, Juan Nepomuceno de



Sir
Philadelphia, March 10th. 1791.

We have received with great Satisfaction, Notification of the Orders of his Catholic Majesty, not to permit that Persons held in Slavery within the United States, introduce themselves as free Persons into the Province of Florida. The known Justice of his Majesty and of his Government was a certain Dependence to us, that such would be his Will. The Assurances your Excellency has been pleased to give us of your friendly Dispositions, leave us no Doubt you will have faithfully executed a Regulation so essential to Harmony and Good neighborhood. As a Consequence of the same Principles of Justice and Friendship, we trust that your Excellency will permit, and aid the Recovery of Persons of the same Description, who have heretofore taken Refuge within your Government. The Bearer hereof James Seagrove Esqr. is authorized to wait on your Excellency to confer on this Subject, and to concur in such Arrangements as you shall approve for the Recovery of such Fugitives.
I beg you to be assured that no Occasion shall be neglected of proving our Dispositions to reciprocate these Principles of Justice and Friendship, with the Subjects of his Catholic Majesty, and that you will be pleased to accept the Homage of those Sentiments of Respect and Esteem with which I have the Honor to be, Sir, Your most obedient & Most humble Servant

Th: Jefferson

 